Citation Nr: 1538651	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder condition.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neurological disorder manifested by tremors, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a kidney condition, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a prostate condition, to include as secondary to herbicide exposure.

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Roanoke, Virginia.  A January 2010 rating decision from the St. Petersburg, Florida RO granted service connection for PTSD and assigned a disability rating of 10 percent.  A July 2012 rating decision from the St. Petersburg, Florida RO denied entitlement to service connection for a prostate condition and a neurological disorder.  A February 2014 rating decision from the Roanoke, Virginia RO reopened and denied entitlement to service connection for a prostate condition and a neurological disorder.

The Board notes that the claim of entitlement to service connection for a neurological disorder was previously denied in a July 2012 rating decision.  The Board acknowledges that the RO reopened this issue and adjudicated it on the merits in the February 2014 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issue has been recharacterized accordingly.

The RO characterized the claim of entitlement to service connection for a prostate condition as a new and material evidence issue in its February 2014 rating decision.  The claim was initially denied in the July 2012 rating decision.  However, the RO received new and material evidence in the form of February 2013 VA urology records within one year of the July 2012 rating decision.  The Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.156(b)  requires that the VA treat new and material evidence received within one year of a rating decision as if it was filed in connection with the pending claim.  Bond v. Shinseki, 659 F.3d 1362, 1367  (Fed. Cir. 2011).  As new and material evidence was received within the year following the July 2012 rating decision that was not previously considered by VA, the July 2012 rating decision did not become final.  38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362.  The Board has characterized the issue accordingly as shown on the title page.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

Subsequent to certification of the increased rating issue to the Board, additional evidence was associated with the claims file, to include VA treatment records and a VA examination report.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the issue is remanded for additional development, the AOJ will have an opportunity to consider such evidence in the readjudication of the Veteran's claim on the merits.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for a skin disorder as a result of herbicide exposure has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the additional delay, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Increased Rating Claim

At the June 2015 Board hearing, the Veteran testified that he has been receiving ongoing VA mental health treatment.  Specifically, the Veteran testified to a decline in his mental health status in November 2014.  The most recent VA treatment records associated with the claims file are dated in February 2014.  Upon remand, the AOJ should attempt to locate any outstanding VA mental health treatment records dated from February 2014 to the present.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

The Veteran was last afforded a VA examination to assess the severity of his service-connected PTSD in January 2014.  As noted above, the Veteran testified to a recent worsening of his symptoms.  As worsening symptomatology has been alleged, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

TDIU

The Veteran is currently unemployed.  He reported the June 2015 hearing that he retired early due, in part, to his PTSD symptoms.  The Board thus finds that the Veteran has reasonably raised a claim for total disability rating for compensation based on unemployability due to his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for a TDIU in accordance with Rice as indicated below.

Service Connection Claims

Regarding the issues of entitlement to service connection for a right shoulder condition, whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neurological disorder, entitlement to service connection for a kidney condition, and entitlement to service connection for a prostate condition, the Veteran perfected his appeal of those issues by a VA Form 9 received in January 2014, at which time he requested a Travel Board hearing at the RO.  As noted above, the Veteran was afforded a Travel Board hearing in June 2015; however the Veteran's testimony was limited to the issue of an increased rating for PTSD because the remaining issues, which were merged with the increased rating claim, were not certified for appeal until August 2015.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.703, 20.704.  In light of the above, and because the RO schedules travel board hearings, a remand of this issue is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting mental health treatment dated from February 2014 to the present.

3. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's PTSD should be noted.  The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's PTSD has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's PTSD.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim of entitlement to an increased rating for PTSD, including a claim of entitlement to a TDIU due to service-connected PTSD.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

5. Finally, schedule the Veteran for a hearing with a Veterans Law Judge on the issues of entitlement to service connection for a right shoulder condition, whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neurological disorder, entitlement to service connection for a kidney condition, and entitlement to service connection for a prostate condition.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




